                       Case 5:20-cv-05799-LHK Document 114 Filed 09/14/20 Page 1 of 7


                   1   LATHAM & WATKINS LLP                         LAWYERS’ COMMITTEE FOR
                        Steven M. Bauer (Bar No. 135067)            CIVIL RIGHTS UNDER LAW
                   2       steven.bauer@lw.com                       Kristen Clarke (pro hac vice forthcoming)
                        Sadik Huseny (Bar No. 224659)                   kclarke@lawyerscommittee.org
                   3       sadik.huseny@lw.com                       Jon M. Greenbaum (Bar No. 166733)
                        Amit Makker (Bar No. 280747)                    jgreenbaum@lawyerscommittee.org
                   4       amit.makker@lw.com                        Ezra D. Rosenberg (admitted pro hac vice)
                        Shannon D. Lankenau (Bar No. 294263)            erosenberg@lawyerscommittee.org
                   5      shannon.lankenau@lw.com                    Dorian L. Spence (pro hac vice forthcoming
                       505 Montgomery Street, Suite 2000                dspence@lawyerscommittee.org
                   6   San Francisco, CA 94111                       Ajay P. Saini (admitted pro hac vice)
                       Telephone: 415.391.0600                          asaini@lawyerscommittee.org
                   7   Facsimile: 415.395.8095                       Maryum Jordan (Bar No. 325447)
                                                                         mjordan@lawyerscommittee.org
                   8   LATHAM & WATKINS LLP                          Pooja Chaudhuri (Bar No. 314847)
                        Richard P. Bress (pro hac vice)                 pchaudhuri@lawyerscommittee.org
                   9       rick.bress@lw.com                        1500 K Street NW, Suite 900
                        Melissa Arbus Sherry (pro hac vice)         Washington, D.C. 20005
               10          melissa.sherry@lw.com                    Telephone: 202.662.8600
                        Anne W. Robinson (pro hac vice)             Facsimile: 202.783.0857
               11           anne.robinson@lw.com
                        Tyce R. Walters (pro hac vice)              Additional counsel and representation
               12          tyce.walters@lw.com                      information listed in signature block
                        Genevieve P. Hoffman (pro hac vice)
               13          genevieve.hoffman@lw.com
                        Gemma Donofrio (pro hac vice)
               14          gemma.donofrio@lw.com
                       555 Eleventh Street NW, Suite 1000
               15      Washington, D.C. 20004
                       Telephone: 202.637.2200
               16      Facsimile: 202.637.2201

               17                              UNITED STATES DISTRICT COURT
                                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
               18                                    SAN JOSE DIVISION

               19      NATIONAL URBAN LEAGUE et al.,                CASE NO. 5:20-cv-05799-LHK
               20                                     Plaintiffs,   PLAINTIFFS’ RESPONSE TO ORDER
               21                   v.                              TO IDENTIFY KEY DOCUMENTS IN
                                                                    THE ADMINISTRATIVE RECORD
               22      WILBUR L. ROSS, JR., et al.,
                                                                    Date:    TBD
               23                                     Defendants.   Time:    TBD
                                                                    Place:   Courtroom 8
               24                                                   Judge:   Hon. Lucy H. Koh
               25

               26

               27

               28

                                                                                        CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                             PLTFS.’ RESPONSE RE: KEY DOCUMENTS
                        Case 5:20-cv-05799-LHK Document 114 Filed 09/14/20 Page 2 of 7


                   1          Plaintiffs respectfully respond to the Court’s Order of September 12, 2020, requiring

                   2   Plaintiffs to identify the Bates range for the five documents produced by Defendants on Sunday,

                   3   September 13, 2020, that best support Plaintiffs’ position. Although Defendants’ production is

                   4   admittedly not complete, and Plaintiffs have separately identified their concerns with the

                   5   production, for purposes of this filing Plaintiffs identify the following:

                   6

                   7        BATES #        DESCRIPTION                    RELEVANCE
                            857-868        July 27 Periodic Status Report Describes current state of operations on
                   8
                                                                          July 27 and lists October 31, 2020 as the
                   9                                                      end of self-response and NRFU
                                                                          operations, without reference to statutory
               10                                                         deadlines
                            870-883        PowerPoint: Operational and New version of August 3 presentation,
               11                          Processing Options To Meet     which includes additional statements not
                                           Statutory Dates of December in previously-filed version
               12
                                           31, 2020 For Apportionment
               13           898-911        Revised PowerPoint:            Previously-filed version of August 3
                                           Operational and Processing     presentation noting compressed and
               14                          Options To Meet Statutory      eliminated operations and resulting
                                           Dates of December 31, 2020     impact on accuracy
               15                          For Apportionment
               16           915            Email regarding revisions to   Discusses revision to Slide 12 of the
                                           Replan PowerPoint              August 3 presentation, pertaining to the
               17                                                         President’s Apportionment Exclusion
                                                                          Order, which is not reflected in any of
               18                                                         the presentation drafts produced
                            933-935        August 3, 2020 Statement from Announcement of Replan without
               19
                                           Director Dillingham            explanation and with assertions contrary
               20                          Announcing Replan              to internal documents

               21

               22

               23

               24

               25

               26

               27

               28
                                                                                                CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                         1             PLTFS.’ RESPONSE RE: KEY DOCUMENTS
                        Case 5:20-cv-05799-LHK Document 114 Filed 09/14/20 Page 3 of 7


                   1   Dated: September 14, 2020              LATHAM & WATKINS LLP

                   2                                          By: /s/ Sadik Huseny
                                                                 Sadik Huseny
                   3
                                                              Steven M. Bauer (Bar No. 135067)
                   4                                          steven.bauer@lw.com
                                                              Sadik Huseny (Bar No. 224659)
                   5                                          sadik.huseny@lw.com
                                                              Amit Makker (Bar No. 280747)
                   6                                          amit.makker@lw.com
                                                              Shannon D. Lankenau (Bar. No. 294263)
                   7                                          shannon.lankenau@lw.com
                                                              LATHAM & WATKINS LLP
                   8                                          505 Montgomery Street, Suite 2000
                                                              San Francisco, CA 94111
                   9                                          Telephone: 415.391.0600
                                                              Facsimile: 415.395.8095
               10
                                                              Richard P. Bress (admitted pro hac vice)
               11                                             rick.bress@lw.com
                                                              Melissa Arbus Sherry (admitted pro hac vice)
               12                                             melissa.sherry@lw.com
                                                              Anne W. Robinson (admitted pro hac vice)
               13                                             anne.robinson@lw.com
                                                              Tyce R. Walters (admitted pro hac vice)
               14                                             tyce.walters@lw.com
                                                              Genevieve P. Hoffman (admitted pro hac vice)
               15                                             genevieve.hoffman@lw.com
                                                              Gemma Donofrio (admitted pro hac vice)
               16                                             gemma.donofrio@lw.com
                                                              LATHAM & WATKINS LLP
               17                                             555 Eleventh Street NW, Suite 1000
                                                              Washington, D.C. 20004
               18                                             Telephone: 202.637.2200
                                                              Facsimile: 202.637.2201
               19
                                                              Attorneys for Plaintiffs National Urban League;
               20                                             League of Women Voters; Black Alliance for
                                                              Just Immigration; Harris County, Texas; King
               21                                             County, Washington; City of San Jose,
                                                              California; Rodney Ellis; Adrian Garcia; and
               22                                             the NAACP
               23
                       Dated: September 14, 2020              By: /s/ Jon M. Greenbaum
               24                                             Kristen Clarke (pro hac vice forthcoming)
                                                              kclarke@lawyerscommittee.org
               25                                             Jon M. Greenbaum (Bar No. 166733)
                                                              jgreenbaum@lawyerscommittee.org
               26                                             Ezra D. Rosenberg (admitted pro hac vice)
                                                              erosenberg@lawyerscommittee.org
               27                                             Dorian L. Spence (pro hac vice forthcoming)
                                                              dspence@lawyerscommittee.org
               28                                             Maryum Jordan (pro hac vice forthcoming)

                                                                                   CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                            2             PLTFS.’ RESPONSE RE: KEY DOCUMENTS
                       Case 5:20-cv-05799-LHK Document 114 Filed 09/14/20 Page 4 of 7


                   1                                         mjordan@lawyerscommittee.org
                                                             Ajay Saini (admitted pro hac vice)
                   2                                         asaini@lawyerscommitee.org
                                                             Pooja Chaudhuri (Bar No. 314847)
                   3                                         pchaudhuri@lawyerscommittee.org
                                                             LAWYERS’ COMMITTEE FOR CIVIL
                   4
                                                             RIGHTS UNDER LAW
                   5                                         1500 K Street NW, Suite 900
                                                             Washington, DC 20005
                   6                                         Telephone: 202.662.8600
                                                             Facsimile: 202.783.0857
                   7
                                                             Attorneys for Plaintiffs National Urban League;
                   8                                         City of San Jose, California; Harris County,
                                                             Texas; League of Women Voters; King County,
                   9                                         Washington; Black Alliance for Just
                                                             Immigration; Rodney Ellis; Adrian Garcia; the
               10                                            NAACP; and Navajo Nation
               11
                                                             Wendy R. Weiser (admitted pro hac vice)
               12                                            weiserw@brennan.law.nyu.edu
                                                             Thomas P. Wolf (admitted pro hac vice)
               13                                            wolf@brennan.law.nyu.edu
                                                             Kelly M. Percival (admitted pro hac vice)
               14                                            percivalk@brennan.law.nyu.edu
                                                             BRENNAN CENTER FOR JUSTICE
               15                                            120 Broadway, Suite 1750
                                                             New York, NY 10271
               16                                            Telephone: 646.292.8310
                                                             Facsimile: 212.463.7308
               17

               18                                            Attorneys for Plaintiffs National Urban League;
                                                             City of San Jose, California; Harris County,
               19                                            Texas; League of Women Voters; King County,
                                                             Washington; Black Alliance for Just
               20                                            Immigration; Rodney Ellis; Adrian Garcia; the
                                                             NAACP; and Navajo Nation
               21
                                                             Mark Rosenbaum (Bar No. 59940)
               22                                            mrosenbaum@publiccounsel.org
                                                             PUBLIC COUNSEL
               23                                            610 South Ardmore Avenue
               24                                            Los Angeles, California 90005
                                                             Telephone: 213.385.2977
               25                                            Facsimile: 213.385.9089

               26                                            Attorneys for Plaintiff City of San Jose

               27

               28

                                                                                  CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                           3             PLTFS.’ RESPONSE RE: KEY DOCUMENTS
                        Case 5:20-cv-05799-LHK Document 114 Filed 09/14/20 Page 5 of 7


                   1                                          Doreen McPaul, Attorney General
                                                              dmcpaul@nndoj.org
                   2                                          Jason Searle (pro hac vice forthcoming)
                                                              jasearle@nndoj.org
                   3                                          NAVAJO NATION DEPARTMENT OF
                                                              JUSTICE
                   4
                                                              P.O. Box 2010
                   5                                          Window Rock, AZ 86515
                                                              Telephone: (928) 871-6345
                   6
                                                              Attorneys for Navajo Nation
                   7
                       Dated: September 14, 2020              By: /s/ Danielle Goldstein
                   8                                          Michael N. Feuer (Bar No. 111529)
                                                              mike.feuer@lacity.org
                   9                                          Kathleen Kenealy (Bar No. 212289)
                                                              kathleen.kenealy@lacity.org
               10                                             Danielle Goldstein (Bar No. 257486)
               11                                             danielle.goldstein@lacity.org
                                                              Michael Dundas (Bar No. 226930)
               12                                             mike.dundas@lacity.org
                                                              CITY ATTORNEY FOR THE CITY OF
               13                                             LOS ANGELES
                                                              200 N. Main Street, 8th Floor
               14                                             Los Angeles, CA 90012
                                                              Telephone: 213.473.3231
               15                                             Facsimile: 213.978.8312
               16                                             Attorneys for Plaintiff City of Los Angeles
               17
                       Dated: September 14, 2020              By: /s/ Michael Mutalipassi
               18                                             Christopher A. Callihan (Bar No. 203010)
                                                              legalwebmail@ci.salinas.ca.us
               19                                             Michael Mutalipassi (Bar No. 274858)
                                                              michaelmu@ci.salinas.ca.us
               20                                             CITY OF SALINAS
                                                              200 Lincoln Avenue
               21                                             Salinas, CA 93901
                                                              Telephone: 831.758.7256
               22                                             Facsimile: 831.758.7257
               23                                             Attorneys for Plaintiff City of Salinas
               24

               25

               26

               27

               28

                                                                                    CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                            4              PLTFS.’ RESPONSE RE: KEY DOCUMENTS
                        Case 5:20-cv-05799-LHK Document 114 Filed 09/14/20 Page 6 of 7


                   1   Dated: September 14, 2020              By: /s/ Rafey S. Balabanian
                                                              Rafey S. Balabanian (Bar No. 315962)
                   2                                          rbalabanian@edelson.com
                                                              Lily E. Hough (Bar No. 315277)
                   3                                          lhough@edelson.com
                                                              EDELSON P.C.
                   4
                                                              123 Townsend Street, Suite 100
                   5                                          San Francisco, CA 94107
                                                              Telephone: 415.212.9300
                   6                                          Facsimile: 415.373.9435

                   7                                          Rebecca Hirsch (pro hac vice forthcoming)
                                                              rebecca.hirsch2@cityofchicago.org
                   8                                          CORPORATION COUNSEL FOR THE
                                                              CITY OF CHICAGO
                   9                                          Mark A. Flessner
                                                              Stephen J. Kane
               10                                             121 N. LaSalle Street, Room 600
               11                                             Chicago, IL 60602
                                                              Telephone: (312) 744-8143
               12                                             Facsimile: (312) 744-5185

               13                                             Attorneys for Plaintiff City of Chicago

               14
                       Dated: September 14, 2020              By: /s/ Donald R. Pongrace
               15                                             Donald R. Pongrace (pro hac vice pending)
                                                              dpongrace@akingump.com
               16                                             AKIN GUMP STRAUSS HAUER & FELD
                                                              LLP
               17                                             2001 K St., N.W.
               18                                             Washington, D.C. 20006
                                                              Telephone: (202) 887-4000
               19                                             Facsimile: 202-887-4288

               20                                             Dario J. Frommer (Bar No. 161248)
                                                              dfrommer@akingump.com
               21                                             AKIN GUMP STRAUSS HAUER & FELD
                                                              LLP
               22                                             1999 Avenue of the Stars, Suite 600
                                                              Los Angeles, CA 90067-6022
               23                                             Phone: 213.254.1270
                                                              Fax: 310.229.1001
               24
                                                              Attorneys for Plaintiff Gila River Indian
               25
                                                              Community
               26

               27

               28

                                                                                   CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                            5             PLTFS.’ RESPONSE RE: KEY DOCUMENTS
                        Case 5:20-cv-05799-LHK Document 114 Filed 09/14/20 Page 7 of 7


                   1
                       Dated: September 14, 2020                         By: /s/ David I. Holtzman
                   2                                                     David I. Holtzman (Bar No. 299287)
                                                                         David.Holtzman@hklaw.com
                   3                                                     HOLLAND & KNIGHT LLP
                                                                         Daniel P. Kappes
                   4
                                                                         Jacqueline N. Harvey
                   5                                                     50 California Street, 28th Floor
                                                                         San Francisco, CA 94111
                   6                                                     Telephone: (415) 743-6970
                                                                         Fax: (415) 743-6910
                   7
                                                                         Attorneys for Plaintiff County of Los Angeles
                   8

                   9
                                                               ATTESTATION
               10
                               I, Sadik Huseny, am the ECF user whose user ID and password authorized the filing of this
               11
                       document. Under Civil L.R. 5-1(i)(3), I attest that all signatories to this document have concurred
               12

               13      in this filing.

               14
                       Dated: September 14, 2020                         LATHAM & WATKINS LLP
               15
                                                                         By: /s/ Sadik Huseny
               16                                                            Sadik Huseny
               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

                                                                                              CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                       6             PLTFS.’ RESPONSE RE: KEY DOCUMENTS
